                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

  David Green, #300923-0355,            )     C/A No.: 1:18-3542-TMC-SVH
                                        )
                    Petitioner,         )
                                        )
        vs.                             )
                                        )                ORDER
  Director J. Vandermosten;             )
  Administrator S. Bodiford; and        )
  Israel Holiser,                       )
                                        )
                    Respondents.        )
                                        )

      This is an action seeking habeas corpus relief under 28 U.S.C. § 2241.
Petitioner is a prisoner. Therefore, in the event that a limitations issue
arises, Petitioner shall have the benefit of the holding in Houston v. Lack,
487 U.S. 266 (1988) (holding prisoner’s pleading was filed at the moment of
delivery to prison authorities for forwarding to District Court). Under Local
Civ. Rule 73.02(B)(2)(c) (D.S.C.), pretrial proceedings in this action have been
referred to the assigned United States Magistrate Judge.

PAYMENT OF THE FILING FEE:

      Petitioner has requested to proceed without prepaying the filing fee,
which is construed as a Motion for Leave to Proceed in forma pauperis. Based
on a review of the motion Petitioner’s request to proceed in forma pauperis is
granted. [ECF No. 2].

MOTION TO APPOINT COUNSEL:

      Petitioner has filed a motion to appoint counsel. [ECF No. 2]. There is
no right to appointed counsel in a habeas action. Pennsylvania v. Finley, 481
U.S. 551, 555 (1987); see also Lovitt v. True, 403 F.3d 171, 188 (4th Cir.
2005); Rouse v. Lee, 339 F.3d 238, 250 (4th Cir. 2003). While a court may
provide counsel for an indigent inmate pursuing a petition for habeas corpus
when “the court determines that the interests of justice so require,” 18 U.S.C.
§ 3006A(a)(2)(B), the Fourth Circuit has limited the appointment of counsel
to cases where “exceptional circumstances” exist, such as when a case is
particularly complex or a litigant is unable to represent himself adequately.
Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir. 1984). Having reviewed the
petition and other documents filed by Petitioner, the court has determined
there are no exceptional or unusual circumstances which would justify the
appointment of counsel. Whisenant, 739 F.2d at 160. Accordingly, Petitioner’s
motion for a discretionary appointment of counsel [ECF No. 2] is denied.

TO THE CLERK OF COURT:

       The Clerk of Court shall mail a copy of this order to Petitioner. The
Clerk shall not serve the § 2241 petition upon Respondent because the
petition is subject to dismissal without prejudice

      The Clerk shall not enter any change of address submitted by
Petitioner that directs that mail be sent to a person other than Petitioner
unless that person is an attorney admitted to practice before this court who
has entered a formal appearance.

TO PETITIONER:

      Petitioner must place the Civil Action Number (C/A No.: 1:18-3542-
TMC-SVH) listed above on any document filed in this case. Any future filings
in this case must be sent to United States District Court, 901 Richland
Street, Columbia, South Carolina 29201. All documents requiring Petitioner’s
signature shall be signed with Petitioner’s full legal name written in
Petitioner’s own handwriting. Pro se litigants shall not use the “s/typed
name” format used in the Electronic Case Filing System. In all future filings
with this court, Petitioner is directed to use letter-sized (eight and one-half
inches by eleven inches) paper only, to write or type text on one side of a
sheet of paper only and not to write or type on both sides of any sheet of
paper. Petitioner is further instructed not to write to the edge of the paper,
but to maintain one inch margins on the top, bottom, and sides of each paper
submitted.

      Petitioner is a pro se litigant. Petitioner’s attention is directed to the
following important notice:

      You are ordered to always keep the Clerk of Court advised in
      writing (United States District Court, 901 Richland Street,
      Columbia, South Carolina 29201) if your address changes for any
      reason, so as to assure that orders or other matters that specify

                                       2
     deadlines for you to meet will be received by you. If as a result of
     your failure to comply with this order, you fail to meet a deadline
     set by this court, your case may be dismissed for violating this
     order. Therefore, if you have a change of address before this case
     is ended, you must comply with this order by immediately
     advising the Clerk of Court in writing of such change of address
     and providing the court with the docket number of all pending
     cases you have filed with this court. Your failure to do so will not
     be excused by the court.

     IT IS SO ORDERED.



January 10, 2019                          Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                      3
